                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    TRIPLE B CORPORATION, d/b/a CHARLIE'S CASE NO. C18-1665-JCC
      PRODUCE,
10                                          MINUTE ORDER
11                    Plaintiff,
           v.
12
      ORGANIC FRESH FINGERS, INC., d/b/a
13    FRESH N'LOCAL FOODS, et al.,
14                           Defendant.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on Defendant Organic Fresh Fingers’s unopposed
19   motion for an extension of time to respond to Plaintiff’s complaint (Dkt. No. 15). The motion is
20   GRANTED. The deadline for Defendants to respond to Plaintiff’s complaint is EXTENDED to
21   January 31, 2019.
22          DATED this 28th day of January 2019.
23
                                                           William M. McCool
24                                                         Clerk of Court

25                                                         s/Tomas Hernandez
                                                           Deputy Clerk
26


     MINUTE ORDER
     C18-1665-JCC
     PAGE - 1
